Citation Nr: 1711282	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  12-06 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-operative residuals of left knee disability, currently evaluated as 10-percent disabling.


REPRESENTATION

Veteran represented by:	Lawrence Kibler, Attorney


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to March 1985.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that continued a 10-percent rating.

The Veteran indicated on his Substantive Appeal (VA Form 9) that he desired a Board hearing at the local RO.  In a June 2015 statement (VA Form 21-4138), however, he withdrew the hearing request and asked for immediate certification to the Board.

In August 2015 the Board remanded the claim for additional development.  The case has now returned to the Board for further adjudication. 

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate paperless, electronic Virtual VA file.  Upon review of the Virtual VA file, the Board finds that the documents therein are either duplicative of those contained in the VBMS file or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that, while the Veteran underwent VA examinations in September 2009 and October 2016, an addendum VA opinion to determine the severity of the Veteran's service connected condition is necessary.

In August 2015 the Board remanded the claim for further adjudication.  Specifically the Board found that the Veteran through his representative had argued that his condition had worsened since his prior VA examination in September 2009.  Therefore, the Board found that the Veteran was entitled to a new VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC No. 11-95 (1995).  

In October 2016, a new VA examination was obtained.  However, it does not appear that this examination is in compliance with the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, on remand a new examination with range of motion testing conducted pursuant to Correia should be obtained.  The new examination should include specific findings regarding the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  Furthermore, the Court ruled that the Veteran's "normal" joint should be tested for comparison to the service-connected joint, the examination should conduct such testing as well. 

Finally given the time that will pass during the processing of this remand, updated treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment records pertinent to the Veteran's claim on appeal.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R.     § 3.159 (e). 

2.  Request that the Veteran identify any non-VA healthcare provider who treated him for his disability and, after obtaining any necessary authorization, obtain all identified records not previously of record.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected left knee disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should identify the nature and severity of all manifestations of the Veteran's left knee disorder, to include detailed findings regarding any surgical scars.  The examiner should provide a full description of the effects, to include all associated limitations, of the Veteran's left knee disorder on his daily activities and employability.

The examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  If this testing cannot be done, the examiner should clearly explain why this is so.

In doing so, the examiner should provide a retrospective medical opinion on the Veteran's range of motion of the left knee throughout the time period of the claim.  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing.  If this opinion cannot be provided, the examiner should clearly explain why this is so, including discussing whether the prior VA examinations are accurate representations of the Veteran's disability level.

The examiner should also address the presence of lateral instability and/or recurrent subluxation, and the severity of such condition, as well as current or prior meniscal conditions and associated symptomatology.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




